Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on October 1, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U. S. Patent Publication No. 2015/0255802).

Regarding claims 1 and 2, Kim teaches a method for preparing an alloy catalyst supported on carbon, wherein the surface of a platinum catalyst supported on carbon or platinum-transition metal catalyst supported on carbon is coated with polydopamine, followed by impregnating the polydopamine-coated platinum catalyst supported on carbon with a transition metal salt, and heat-treating the transition metal-salt impregnated polydopamine-coated platinum catalyst supported on carbon.  Kim et al. further teach that (1) the aforementioned carbon may be at least one selected from the group consisting of carbon black, carbon nanotubes, carbon nanofibers, carbon nanocoils, and carbon nanocages, (2) the platinum-transition metal may include platinum and at least one selected from, inter alia, ruthenium, and (3) the transition metal salt may be one containing, inter alia, nickel.  See paragraphs [0009]-[0014] and [0044]-[0056] of Kim.
	Regarding claim 3, Kim teaches an embodiment in which carbon doped with 1-pyrene carboxylic acid (1-PCA) is formed; see Example 1.
	Regarding claims 4 and 5, Kim teaches, in paragraph [0042], that the formation of polydopamine on the platinum catalyst surface through self-polymerization functions like sponge in which a transition metal to be alloyed further with platinum or platinum-transition metal is held, and thus facilitates the preparation of a catalyst having a desired metal alloying ratio.  From this teaching, the skilled artisan would have been motivated to determine through routine experimentation the optimal ratios of metals present in the aforementioned catalyst (e.g., between Pt and Ru and between Pt, Ru, and Ni), such as that recited in claims 4 and 5.
	Regarding claims 6 and 8, Kim teaches that the aforementioned heat treatment is carried out in a furnace at 700-1000°C in the presence of a mixed gas of argon with hydrogen (paragraph [0051]).  As this teaching shares a common endpoint with the temperature of “700°C” in claim 6, it is considered that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough, such that one skilled in the art would have expected them to have the same results. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Regarding claims 9 and 10, in addition to teaching the aforementioned method, Kim teaches the provision of a ternary platinum alloy catalyst supported on carbon, and an electrode for fuel cells including said alloy catalyst supported on carbon (paragraphs [0019] and [0020]).  While Kim does not explicitly exemplify or define the ternary platinum alloy catalyst as an “anode active material for a fuel cell”, it is considered that because the ternary platinum alloy catalyst disclosed in Kim structurally reads upon that recited in claim 9, the skilled artisan would have been motivated tor reasonably expect the ternary alloy platinum catalyst disclosed here to effectively and successfully function as an anode active material, absent the showing of convincing evidence to the contrary.
	Further regarding claim 9, it is noted that this claim is a product-by-process claim (“ternary alloy catalyst prepared by the method of claim 1…”).  As such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.

	Kim et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the steps of “supporting a PtRu catalyst” and “preparing a PtRuNi catalyst supported on carbon”, as recited in claim 1.  However, because this reference teaches a method comparable to that instantly claimed, and further teach (a) ruthenium as an exemplary transition metal in the platinum-transition metal catalyst and (b) nickel as an exemplary transition metal in the transition metal salt to be impregnated, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to select (1) ruthenium as first transition metal, i.e., as platinum-transition metal catalyst, and (2) nickel as transition metal to be impregnated (as depicted in the Examples), and thus obtain Applicants' claimed method of preparing a ternary alloy catalyst, since it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 U.S.P.Q 416.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kim does not teach or suggest the limitations of this claim.  While Kim teaches heat treatment with a mixed gas atmosphere of hydrogen and inert gas (e.g., argon), this reference does not teach or suggest the claimed hydrogen/inert gas volume ratio of 10: 30 to 50.  Kim teaches a gaseous atmosphere containing, for example, 90% argon and 10% hydrogen; see, for example, Example 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of ternary alloy catalysts and their preparation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 26, 2022